DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

Ishida (JP 2009/052624A) and Matsumoto (JP 2015/232352A) are considered the closest prior art references to the claimed invention of independent claim 1.

Claim 1 claims: 
A seal chain comprising:

two inner link plates opposed to and spaced apart from each other;

a tubular bushing, opposite ends of the bushing being respectively joined to the two inner link plates;

a pin rotationally inserted into the bushing;

a tubular roller into which the bushing is inserted, the roller being rotationally supported by the bushing; and

two outer link plates arranged to externally hold the two inner link plates in between, opposite ends of the pin being respectively joined to the two outer link plates,

wherein a recess into which an end of the roller is inserted is formed in an inner surface of each of the inner link plates, wherein

a retainer ring is coupled to an outer circumferential surface of the bushing,

an accommodation groove that accommodates the retainer ring is formed in an inner circumferential surface of the roller,

the two inner link plates are opposed to and spaced apart from each other in a width direction,

the two outer link plates are arranged to externally hold the two inner link plates in between in the width direction,

a first gap is formed between the retainer ring and the accommodation groove in a radial direction of the retainer ring, and 

second gaps are formed between the retainer ring and the accommodation groove in the width direction.

Neither Ishida nor Matsumoto (considered the prior art of record) disclose nor would be obvious to the limitations of 1) “a first gap is formed between the retainer ring and the accommodation groove in a radial direction of the retainer ring”, and 2) “second gaps are formed between the retainer ring and the accommodation groove in the width direction”, in conjunction with the remaining limitations of independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/